Citation Nr: 1809184	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disability. 

In September 2017, the Board remanded the matter for additional development and a VA examination.


FINDING OF FACT

The Veteran's currently diagnosed back disability did not manifest in service and is not otherwise attributable to active service, nor may it be presumed so.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A.  Governing Law 

Pertinent law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent or more within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

B.  Facts and Analysis

The Veteran is seeking service connection for a back disability.  The Veteran asserts that the physical demands of basic training caused problems with his back.  See November 2013 Form 9.  

The Veteran has a current diagnosis of lumbar spondylosis.  See November 2017 VA examination report.  The first Shedden element has been satisfied.

Turning to the second Shedden element, in March 1987, prior to June 1987 service entry, a medical opinion stated that the Veteran was completely normal physically and had no evidence of any back abnormality.  An April 1987 letter indicated that the Veteran was permanently physically rejected from the military because of back problems as evidence by the Veteran's inability to bend over and touch his toes.  However, the April 1987 letter nevertheless noted that medical evidence from 3three doctors attested to the fact that there was nothing physically wrong with the Veteran.  In his April 1987 entry physical, the Veteran noted no back problems.  He also stated he had been rejected from service in July 1986 because he had not been able to touch his toes due to heavy lifting the night before his physical.  In May 1987, an X-ray of the Veteran's back showed it to be within normal limits and a note stated that the Veteran exhibited absolutely full lumbar spine motion and could touch his toes.  In his March 1988 discharge physical, the Veteran noted no back problems.  In April 1988, the Veteran was found to be fit for full duty.  

Thus, since there is no medical evidence of a back disability upon service entry, during service, or at service discharge, the second Shedden element is not met.

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's current back disability is etiologically related to his active duty service.

In November 2017, the Veteran appeared for a VA examination, during which the examiner reviewed the claims file.  The Veteran stated he has had chronic low back pain that he claims started bothering him in the military.  The Veteran stated that he started going to see chiropractors, orthopedists, and neurologists in 2010 and 2011, when he could no longer work and went on disability.  

Regarding whether there was clear and unmistakable evidence that the Veteran had a back disability that pre-existed his active duty service, the examiner stated that the
Veteran appeared to have had tight hamstrings which made him unable to touch his toes when he tried to enlist in which caused the military to reject his enlistment.  The examiner noted that after four different doctors stated he did not have a back disability, the Veteran was allowed to enlist.  As such, the examiner opined that the Veteran did not have a pre-existing back disability and, thus, there was no pre-existing injury that could be aggravated in service.  

Regarding an in-service injury, the examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by the claimed in-service event.  The examiner explained that after thorough review of the all of the service treatment records, the records are silent for a back disability of any type at any time during military service or within a year following discharge.  While the Veteran claimed that he had been dropped from training due to physical problems, the examiner noted that no notes indicate any physical problems during service.  The examiner stated that instead that the records indicate that the Veteran was dropped for training due to disciplinary and academic performance problems.  The examiner further noted that the Veteran's medical discharge indicated no evidence of any back complaints or concerns, with a normal examination and with the Veteran being medically cleared for discharge.  

The Board acknowledges the Veteran's contentions that his back disability is related to his time in boot camp.  However, as a layperson, his statements are not competent evidence regarding the etiology of the claimed disability.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  And while the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his back disability, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Veteran was not diagnosed with a back disability in service or to a compensable degree within a year of discharge from service, so presumptive service connection is not warranted.  However, as lumbar spondylosis (arthritis) is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  An August 2013 treatment note stated that the Veteran stated that his back pain began after a July 1994 motor vehicle accident (MVA), 6 years after active duty.  The Veteran stated that his back disability was complicated after another MVA in May 2012.  See October 2017 medical treatment records, pp. 16, 110.  However, the first documented complaint and treatment for a back disability was in October 2010, 22 years after active duty service.  See November 2011 medical treatment record.  Therefore, the record does not include evidence of continuity of symptomatology, and this alternative method of establishing a nexus between his current back disability and service is not supported by the evidence.

The Veteran was provided with a November 2017 VA examination during the period on appeal.  The November 2017 examiner specifically found that the Veteran did not have a pre-existing back disability and that it was less likely than not that the Veteran's back disability was etiologically related to his service.  The examiner provided a detailed rationale to explain the opinion.  The record contains no competent positive medical nexus opinion etiologically linking the Veteran's back disability with his active duty service.  The Board finds the only competent medical evidence of record is against a finding that the Veteran's back disability is etiologically related to his active duty service.

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


